Per Curiam.
Is the holder of a negotiable note, who has taken it as a security for a pre-existing debt, a holder for value, and so protected against any equities subsisting between the original parties to it? This is the only question presented by this ease. If the rule established in Pennsylvania by the decisions of her highest court is to be followed, it must be answered in the negative. But these decisions are only persuasive, as may ,be said also of the recent decision in this court by a late eminent judge, conformably to the state rule. The question involved is not ©rae of local law, but of general commercial jurisprudence; hence the duty of the court is imperative to follow the guidance of general judicial opinion concerning it. As to the preponderating weight of this opinion there is scarcely ground for doubt.
In perhaps a majority of the United States the law is settled that the taking of a note as collateral security for a pre-existing debt is a holding for value. So it is held in England. See 2 C. M. & R. 180; Percival v. Frampton and Poirier v. Morris, 2 E. & B. 89. It is stated to be the better doctrine in 3 Kent’s Com. *81; in Story on Prom. Notes, § 195; in 1 Parsons’ Prom. Notes, 218; and in Byles on Bills, by *845Sharswood, *28. It has the judicial sanction of Judge Story in Swift v. Tyson, 16 Pet. 1, whose adoption of it is distinctly approved by the supreme court in McCarty v. Root, 21 How. 439.
Such weight of authority must be regarded, in this court, &s decisive, and judgment is therefore entered for the plaintiffs on the case stated.
Note. — The “ recent decision in this court,’'’ referred to in the above opinion, is probably the case of Mack v. Baker, reported in 6 W eekly Sotes of Cases, 212.